Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 17 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, this claim recites “laser beams are applied simultaneously” in line 2.  It appears that claim 17 should depend on clam 14 since the claim 14 recites the limitation of “applying a plurality of laser beams simultaneously”.   It appears that the steps (2) and (5) of claim 1 provide the possible use of a plurality of laser beams.  But the plurality of laser beams of claim 1 appears to be generated sequentially. Clarification is required.
Regarding claims 26 and 27, these claims recite “The method of claim 20” when claim 20 is an apparatus claim.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10, 12, 19-20 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US2014/0333931).
Regarding claim 1, Lu et al discloses a method of characterizing the performance of a galvanometer system (120) that includes a mirror (123, 125) rotatably controlled by a motor system (122, 124) and associated controller (160), the method comprising: 
1)  instructing the controller to direct the motor system to rotate the mirror to a desired orientation (paragraph 76); 
2)  causing a laser measurement system to direct a laser beam onto a side region of the mirror (paragraph 75);
3)  detecting reflected light from the laser beam (paragraph 75); 
4)  determining rotation information from the reflected light (paragraph 76);
5)  repeating steps 1-4 (paragraphs 44, 50, 76); and 
6)  quantitatively characterizing mirror positioning error information based on a difference between the determined rotation position information and ideal position information (paragraphs 50-52, 74).
Regarding claim 2, Lu et al discloses that the feature of calibrating the galvanometer system by predicting required calibration adjustments of the galvanometer system based on the mirror positioning error information (paragraph 76); and implementing the predicted calibration adjustments (paragraphs 76-77).
Regarding claim 3, the limitations therein are disclosed in paragraphs 35, 43-44, 54, 66, 76-77 of Lu et al (Figs.2 and 6).
Regarding claim 4, the limitations therein are disclosed in paragraph 56 of Lu et al.
Regarding claim 6, the limitations therein are disclosed in paragraphs 75-76 of Lu et al.
Regarding claim 7, Lu et al discloses a method of controlling a galvanometer system (120) that includes a mirror (123, 125) rotatably controlled by a motor system (122, 124) and associated controller (160), the method comprising: a) providing a command to the controller to direct the motor system to rotate the mirror to a desired orientation (paragraph 76); b) causing a laser measurement system to direct a laser beam onto a side region of the mirror (paragraph 75); c) detecting reflected light from the laser beam (paragraph 75); d) determining rotation information from the reflected light (paragraph 76); and e) updating the command according to a difference between the determined rotation information and the desired orientation (paragraphs 50-52, 74).
Regarding claim 10, the limitations therein are disclosed in paragraph 41 of Lu et al.
Regarding claim 12, the limitations therein are disclosed in paragraphs 74-76 of Lu et al.
Regarding claim 19, the limitations therein are shown in Figs.4A-5D of Lu et al.
Regarding claim 20, Lu et al discloses a rotation information measurement apparatus configured to measure rotation information pertaining to a mirror (123, 125) included in a galvanometer system (120), the apparatus comprising a laser sensor (110) configured to direct a laser beam (60) onto a side region of the mirror, to detect reflected light (70) from the laser beam, and to obtain rotation information from light reflected therefrom (paragraph 76).
Regarding claim 30, the limitations therein are disclosed in paragraphs 74-76 of Lu et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al in view of Ueno Takahisa (JP 60-107588).
Regarding claims 11 and 29, although Lu et al does not disclose that the feature of measuring a rotational velocity of the mirror using Doppler shift, the use of such feature is well known in the art as disclosed by Takahisa (overview) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Takahisa in Lu et al in view of the desire to effectively determine a rotational velocity of the mirror resulting in improving the calibration process of a laser galvanometer system.

Claim(s) 5, 14, 17, 22 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al.
Regarding claim 5, the specific manner in which adjustability is provided would have been an obvious design choice to one of ordinary skill in the art involving only routine skill in the art. 
Regarding claims 14, 17 and 28, as far as the claim is understood, the specific configuration and scheme utilized for a laser measurement system would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 22, although Lu et al does not specifically mention the use of “integral”, it would have been obvious to one of ordinary skill in the art to provide the integral feature in the device of Lu et al since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding claims 26-27, as far as the claim is understood, the specific type of a laser measurement system utilized would have been an obvious design choice to one of ordinary skill in the merely depending on the needs of particular application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goldsmith et al (US 9,718,146) is cited for disclosing a system for calibrating a laser processing machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878